EXHIBIT 10.2

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), dated as of May 1, 2008 (the
“Effective Date”), is by and between MediciNova, Inc., a Delaware corporation,
(the “Company”) and Kenneth W. Locke, Ph.D., an individual (the “Consultant”).

WITNESSETH:

WHEREAS, the Company agreed to retain the services of the Consultant to provide
consulting services in connection with, among other things, the Company’s drug
development activities (the “Services”); and

WHEREAS, the Company and the Consultant mutually desire to reduce their on-going
business relationship to a writing under the terms hereof.

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereto do hereby agree as follows:

1. TERM

The Company hereby retains the Consultant for a term of one (1) year commencing
on the Effective Date and subject to any earlier termination pursuant to
Section 6 hereof (the “Term”).

2. DUTIES

Subject at all times to the consultation with the Chief Executive Officer, the
Chief Development Officer, the Chief Financial Officer and the Company’s Board
of Directors (the “Board”) or their designated representatives, the Consultant
shall be retained as a consultant to assist and advise the Company in connection
with the Company’s drug development activities.

3. PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The Consultant agrees and acknowledges that he continues to be bound by the
terms and conditions of that certain Proprietary Information and Invention
Agreement, dated as of September 26, 2000, by and between the Company and the
Consultant, and that such agreement is still in full force and effect.

4. LOYALTY OBLIGATIONS

The Consultant agrees that during the Term Consultant shall not induce or
attempt to induce any person who is an employee, agent or consultant of the
Company to leave the employ of the Company.



--------------------------------------------------------------------------------

5. COMPENSATION

The Company shall pay to the Consultant for the Services compensation as
follows:

(a) a fee of $250 per hour, subject to a maximum of $2,500 per day, with a
minimum of one day of Services at $2,500 per day to be paid per month;

(b) notwithstanding the hourly fee set forth in clause (a) above, a maximum of
$1,250 per day for time spent solely in travel at the request of Employer; and

(c) reimbursement of all ordinary and necessary out-of-pocket expenses related
to the Services will be reimbursed to the Consultant upon submission of the
invoices and/or receipts therefor sufficient for United States Federal Income
Tax purposes.

The Consultant shall invoice the Company on a monthly basis by the tenth
(10th) day of each month, for the amounts payable in accordance with this
Section. The Consultant agrees to pay such invoices within thirty (30) days of
receipt. Each invoice shall include a general description of the services
performed and/or the expenses incurred. All fees for the services shall be paid
without any deduction including, without limitation, any deduction for social
security, federal or state or withholding taxes or unemployment insurance. The
Consultant acknowledges that he is responsible for the proper reporting and
payment of all taxes on such fees.

6. TERMINATION

This Agreement may be terminated by either party with immediate effect upon
written notice to the other in the event of the other party’s breach of any of
the terms of this Agreement which shall not have been remedied within fourteen
(14) days of written notice with request to do so.

7. RELATIONSHIP OF PARTIES

(a) It is hereby agreed between the parties that the Consultant is an
independent contractor, he is not an officer, affiliate or employee of the
Company, or a broker or dealer, for any purpose whatsoever.

(b) None of the benefits provided by the Company to its employees, including but
not limited to medical, life, accident, or disability insurance, pension or
profit sharing plans, unemployment or Worker’s Compensation, are available to
the Consultant. No withholding of federal or state income taxes, social security
or related contributions shall be made from payments made to the Consultant, and
the Consultant shall be solely responsible for payment of any such taxes or
contributions due on account of payments received under this Agreement.



--------------------------------------------------------------------------------

8. NOTICES

Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
therefor or when mailed via registered or certified mail as follows:

 

  (a) To the Company:

MediciNova, Inc.

4350 La Jolla Village Drive, Suite 950

San Diego, CA 92122

Attn: Yuichi Iwaki, M.D., Ph.D.

President and CEO

 

  (b) To the Consultant:

Kenneth W. Locke, Ph.D.

_______________________________________

_____________________ __________________

or to such other address as either party shall have given by notice hereunder to
the other.

9. ENTIRE AGREEMENT; MODIFICATION

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement,
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

10. BINDING EFFECT

The Company represents and warrants to the Consultant that the retention of the
Consultant under this Agreement and the execution, delivery and performance by
the Company of this Agreement has been duly authorized by the Company and that
this Agreement constitutes the valid, legally binding obligation of the Company.
The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Company, and its respective successors and assigns
and upon the Consultant and his representatives, heirs, and legatees. The
Consultant may not assign his obligations hereunder. No assignment of this
Agreement by the Company shall relieve the Company of its obligations hereunder
without the prior written consent of the Consultant.

11. RESOLUTION OF CONSULTING RELATED DISPUTES

Except as prohibited by law, any dispute arising from any aspect of the
consulting relationship with the Company shall be resolved through final and
binding arbitration in San Diego, California. All disputes of any nature shall
be covered by this Agreement, except as prohibited by law. The law applicable to
any controversy to be arbitrated shall be the law of the state of California or
applicable federal law, except that the Federal Arbitration Act shall apply to
the issue of arbitrability. The arbitration shall be conducted by a single
neutral arbitrator selected by the parties from a list maintained and provided
by the American Arbitration Association (“AAA”) or Judicial Arbitration and
Mediation Services (“JAMS”). The Consultant shall not be required to pay any
administrative fees of the AAA or JAMS. Any administrative fees or arbitrator’s
fees will be paid by the Company. The arbitrator shall have no power to award
costs



--------------------------------------------------------------------------------

and attorneys’ fees except as provided by statute or by separate written
agreement between the parties. Notwithstanding the foregoing, nothing herein
shall preclude either party from seeking, on a temporary basis, relief from a
court in a dispute involving the ownership, use or disclosure of confidential or
proprietary information or trade secrets, until such time as an arbitrator can
be selected. Once selected, the arbitrator shall have the power to continue,
vacate, modify or amend any temporary or interim relief, and shall have the
power to resolve the dispute. In the event that any aspect of this arbitration
provision is found unenforceable by a court of competent jurisdiction, the
remainder of the arbitration provision shall be severed from the invalid portion
and the remaining portion shall be given full effect according to its terms.
This arbitration provision shall supersede any and all prior agreements between
the Company and the Consultant on the subject of arbitration of
employment-related claims.

12. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the State
of California and in the event of a dispute, the Parties hereby agree to submit
to the personal jurisdiction of the state and federal courts of the State of
California.

13. HEADINGS

The headings of the paragraphs herein are inserted for convenience and shall not
affect any interpretation of this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above mentioned.

 

MediciNova, Inc. By:   /s/ Shintaro Asako   Shintaro Asako   Chief Financial
Officer Consultant /s/ Kenneth W. Locke Kenneth W. Locke, Ph.D.

 

 

 

 

 